Citation Nr: 1515701	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for a bilateral hearing loss disability, evaluated as 20 percent disabling prior to October 10, 2012, and as 30 percent disabling from October 10, 2012 to December 9, 2014, and as 50 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Ms. Leann Baker


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1952 to September 1954. 

This appeal comes before the Board of Veterans' Appeals on appeal from a May 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in New York, New York.  In that rating decision, the RO increased the assigned evaluation from 10 to 20 percent disabling for bilateral hearing loss disability, effective from December 17, 2009. 

In June 2014, the Veteran testified before the undersigned at a hearing.  A copy of the transcript has been reviewed and has been associated with the Veteran's Virtual VA file.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

The Board remanded the matter on appeal as well as a claim for entitlement to a total disability rating due to unemployability (TDIU) to the RO (via the Appeals Management Center (AMC)) for additional development and adjudication of the TDIU claim.  Base on the findings from the additional development, the AMC, in a January 2015 rating decision, increased the assigned evaluation for bilateral hearing loss disability to 50 percent disabling and awarded entitlement to TDIU, both effective from December 10, 2014, the date of a VA audiology examination report.  The increased rating claim remains in controversy as the rating remains less than the maximum available schedular benefit awardable.  However, the award of TDIU reflects a full award of the benefits sought, and the Veteran has not since expressed disagreement with the effective date assigned.  Thus, that matter is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to October 12, 2010, the Veteran's bilateral sensorineural hearing loss is shown to be manifested by no more than a pure-tone average of 65 decibels with 72 percent speech discrimination (Level III) in the right ear, and a pure-tone average of 62.5 decibels with 76 percent speech discrimination (Level III) in the left ear, and difficulty hearing conversations.

2.  For the period from October 12, 2010 to December 9, 2014, the Veteran's bilateral sensorineural hearing loss is shown to be manifested by no more a pure-tone average of 61 decibels with 80 percent speech discrimination (Level IV) in the right ear, and a pure-tone average of 65 decibels with 76 percent speech discrimination (Level III) in the left ear, and difficulty hearing conversations.

3.  For the period beginning on December 10, 2014, the date of a VA audiology examination, the Veteran's bilateral sensorineural hearing loss is shown to be manifested by no more a pure-tone average of 77.5 decibels with 52 percent speech discrimination (Level IV) in the right ear, and a pure-tone average of 78.75 decibels with 44 percent speech discrimination (Level III) in the left ear, and difficulty hearing conversations.


CONCLUSION OF LAW

The criteria for entitlement to evaluation in excess of as 20 percent disabling prior to October 10, 2012, in excess of 30 percent disabling from October 10, 2012 to December 9, 2014, and in excess of 50 percent disabling thereafter for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in December 2007 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiology examinations in April 2010, December 2011, October 2012, and December 2014, in which the examiners identified the nature and severity of the Veteran's disability, and the examiners reported the audiogram results.  The VA examination reports contain notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.  

The Board finds that the VA examination reports are adequate for adjudication of purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  There has been compliance with the Board's 2014 remand instructions, and no further action is required at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he had the opportunity for a personal hearing before a member of the Board.  During the Board hearing, the undersigned fully explaining the issues and suggesting the submission of evidence that may have been overlooked.  Information was also elicited from the Veteran concerning the nature and severity of his bilateral hearing loss disability.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Here, as discussed further below, the severity of the Veteran's symptomatology due to his disability has increased during the period under appeal.  Thus, currently assigned staged ratings are warranted in this case. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

The Veteran claims entitlement to higher disability ratings for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Prior to October 12, 2012

The Veteran asserts entitlement to an evaluation in excess of 20 percent for bilateral sensorineural hearing loss prior to October 12, 2012. 

Prior to October 12, 2012, the Veteran's hearing impairment is determined by medical findings that are recorded in an April 2010 VA audiological examination.  The audiometric findings in the April 2010 examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 60, 60, 65 and 65 decibels in the right ear; and 60, 65, 70, and 65 decibels in the left ear.  Pure-tone threshold averages were 62.5 in the right ear and 65 in the left ear.  Speech recognition testing revealed speech recognition abilities were 76 percent in the right ear and 72 percent in the left ear.  The VA examiner noted that Veteran complained that he was unable to hear in any listening environment without his hearing aids. 

Initially, the Board observes that none of audiometric findings demonstrate that the Veteran has an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the findings from the April 2010 examination show that his right ear qualified as Level IV (pure tone threshold average of 62.5 decibels, speech recognition score of 76 percent), and his left ear qualified as Level V (pure tone threshold average of 65 decibels, speech recognition score of 72 percent).  The application of these levels under Table VII is consistent with a 20 percent disability rating for hearing loss.  See 38 C.F.R. § 4.85(e).  

The Veteran was also afforded another VA audiology examination in December 2011, and the audiometric results reflect somewhat similar findings.  In the right ear, the pure-tone threshold average was 61 and speech recognition ability was 80 percent.  In the left ear, the audiometric results revealed pure-tone threshold averages was 65 and speech recognition ability was 76 percent.  These findings when applied under 38 C.F.R. § 4.85, Table VI show his right ear continued to qualified as Level IV (pure tone threshold average of 61 decibels, speech recognition score of 80 percent), but his left ear only qualified as Level IV (pure tone threshold average of 65 decibels, speech recognition score of  76 percent).  The application of these levels under Table VII does not warrant an evaluation in excess of 20 percent for hearing loss.  See 38 C.F.R. § 4.85(e).  

The record also contains the report of a July 2012 private audiology evaluation, which records an apparent bilateral hearing loss, but does not specify whether the speech discrimination scores were obtained in connection with a Maryland CNC word test.  As such, these findings cannot be used for adjudication in this matter.  See 38 C.F.R. § 4.85(a).

There is no objective evidence that he meets the criteria for an evaluation in excess of 20 percent for the period prior to October 12, 2012.  Based on the findings shown in the April 2010 VA examination report, the Board finds that the mechanical application of the applicable diagnostic criteria to the evidence in the record does not warrants an evaluation in excess of 20 percent prior to October 12, 2012.  See 38 C.F.R. §§ 4.85(c) and 4.86(a).  

From October 12, 2012 to December 9, 2014

The report of an October 2012 VA audiological examination shows the severity of the disability due to the Veteran's bilateral sensorineural hearing loss had increased.  The audiometric findings in the October 2012 examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows:  70, 65, 65, 70 and 75 decibels in the right ear; and 70, 75, 70, 85, and 80 decibels in the left ear.  Pure-tone threshold averages were 67.5 in the right ear and 75 in the left ear.  The examiner noted that diagnostic testing revealed valid pure-tone threshold results.  Speech recognition testing revealed speech recognition abilities were 76 percent in the right ear and 52 percent in the left ear.  The examiner noted that the Veteran's disability causes him functional impairment due to inability to hear on telephone or cellphone, difficulty understanding conversations and hearing television, difficulty hearing in background noise, despite the use of hearing aids.  The Veteran informed the VA examiner that his hearing disability impacted his ability function in his occupation as a salesman because he was unable to hear sufficiently. 

The audiometric findings from the October 2012 VA examination do not demonstrate that the Veteran has an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.  See 38 C.F.R. § 4.86.  Again, Table VI will be used to determine the severity of the Veteran's hearing impairment from October 12, 2012 to December 9, 2014.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the findings from the October 2012 examination show that his right ear qualified as Level IV (pure tone threshold average of 67.5 decibels, speech recognition score of 76 percent), and his left ear qualified as Level VIII (pure tone threshold average of 75 decibels, speech recognition score of 52 percent).  

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for an evaluation in excess of 30 percent, as the evaluation indicated at the intersection of the columns for Level IV for the right ear and for Level VIII for the left ear is 30 percent.  See 38 C.F.R. § 4.85, Table VI. 

There is no objective evidence that he meets the criteria for an evaluation in excess of 30 percent for the period from October 12, 2012 to December 9, 2014.  The October 2012 VA examination report contains only audiometric evaluation of record during the appeal period that is for the period from October 12, 2012 to December 9, 2014.

Based on the findings shown in the October 2012 VA examination report, the Board finds that the mechanical application of the applicable diagnostic criteria to the evidence in the record does not warrants an evaluation in excess of 30 percent for the period from October 12, 2012 to December 9, 2014.  See 38 C.F.R. § 4.85, Table VI.

Beginning from December 10, 2014

During the June 2014 Board hearing, the Veteran testified that his hearing loss disability had worsened.  In September 2014, the Board remanded the matter in order for the Veteran to be afforded a new VA audiology examination to evaluate the severity of his disability. 

The report of a December 2014 VA audiological examination shows the severity of the disability due to the Veteran's bilateral sensorineural hearing loss has increased.  The audiometric findings in the December 2014 examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows:  75, 75, 75, and 85 decibels in the right ear; and 75, 80, 80, 80, and 80 decibels in the left ear.  Pure-tone threshold averages were 77.5 in the right ear and 78.75 in the left ear.  The examiner noted that diagnostic testing revealed valid pure-tone threshold results.  Speech recognition testing revealed speech recognition abilities were 52 percent in the right ear and 44 percent in the left ear.  The VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  The examiner noted that the Veteran's disability causes him functional impairment due to difficulty hearing and understanding speech especially in group situations and in the presence of background noise, despite the use of hearing aids.  He frequently needs to ask someone to repeat what they have said, which causes the Veteran to feel frustrated. He also has difficulty hearing the televisions and hearing on the telephone.  

The audiometric findings from the December 2014 VA examination do not demonstrate that the Veteran has an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  Again, Table VI will be used to determine the severity of the Veteran's hearing impairment since December 10, 2014.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the findings from the December 2014 examination show that his right ear qualified as Level V (pure tone threshold average of 77.5 decibels, speech recognition score of 52 percent), and his left ear qualified as Level VIII (pure tone threshold average of 78.75 decibels, speech recognition score of 44 percent).  

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for an evaluation in excess of 50 percent, as the evaluation indicated at the intersection of the columns for Level IV for the right ear and for Level IV for the left ear is 50 percent.  

At no point does the evidence of record since the date of the December 2014 VA examination report show that an evaluation in excess of 50 percent is warranted for bilateral sensorineural hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The evidence of record does not support a higher evaluation since the date of the December 2014 VA examination.  As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excess of 50 percent for his service connected bilateral hearing loss from December 10, 2014.

In short, the preponderance of the evidence is against a finding that the Veteran's for the bilateral sensorineural hearing loss disability warrants an evaluation in excess of 20 percent prior to October 12, 2012, an evaluation in excess of 30 percent from October 12, 2012 to December 9, 2014, or an evaluation in excess of 50 percent since December 10, 2014. 

Although the Veteran asserts that his hearing is more severe than the criteria associated with a 20 evaluation prior to October 12, 2012, and in excess of 30 percent evaluation from October 12, 2012 to December 14, 2014, and in excess of 50 percent thereafter, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current staged 20 percent evaluation prior to October 12, 2012, a 30 percent evaluation from October 12, 2012 to December 9, 2014, and the 50 percent evaluation thereafter are reflected by the medical evidence on record.  The Veteran has not asserted and there is no indication that the findings from either of the VA examination reports are inadequate.  

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  While the Veteran contends that his hearing impairment makes it difficult for him to hear people talking and it has effect his ability to work, there is no indication that the severity of his impairment disability has not been adequately considered by the assigned staged ratings.  

Based on the above, the Board finds that the Veteran's claim for an evaluation in excess of 20 prior to October 12, 2012, an evaluation in excess of 30 percent from October 12, 2012 to December 9, 2014 and an evaluation in excess of 50 percent thereafter for bilateral sensorineural hearing loss disability cannot be granted.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Extraschedular Considerations 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the disability at issue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for an evaluation in excess of 20 prior to October 12, 2012,  an evaluation in excess of 30 percent from October 12, 2012 to December 9, 2014, and an evaluation in excess of 50 percent thereafter for bilateral sensorineural hearing loss disability, under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to evaluation in excess of as 20 percent disabling prior to October 10, 2012, in excess of 30 percent disabling from October 10, 2012 to December 9, 2014, and in excess of 50 percent disabling thereafter for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


